DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21 – 40 are allowed. Claims 1 – 20 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 21, A computer-implemented method, comprising: identifying a particular obstacle in a proximity of an autonomous robot; determining a semantic class of the particular obstacle, including selecting the semantic class from a plurality of pre-defined semantic classes; identifying an obstacle cost function that corresponds to the semantic class of the particular obstacle, wherein the obstacle cost function defines a cost of traveling relative to a given obstacle within the semantic class of the particular obstacle, wherein the cost varies based at least on (i) a position of the autonomous robot relative to the given obstacle and (ii) a speed of the autonomous robot; and directing the autonomous robot to travel relative to the particular obstacle using the cost defined by the obstacle cost function.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 31, A system comprising: one or more processors; and one or more computer-readable media having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: identifying a particular obstacle in a proximity of an autonomous robot; determining a semantic class of the particular obstacle, including selecting the semantic class from a plurality of pre-defined semantic classes; identifying an obstacle cost function that corresponds to the semantic class of the particular obstacle, wherein the obstacle cost function defines a cost of traveling relative to a given obstacle within the semantic class of the particular obstacle, wherein the cost varies based at least on (i) a position of the autonomous robot relative to the given obstacle and (ii) a speed of the autonomous robot; and directing the autonomous robot to travel relative to the particular obstacle using the cost defined by the obstacle cost function.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 40, One or more non-transitory computer-readable media having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: identifying a particular obstacle in a proximity of an autonomous robot; determining a semantic class of the particular obstacle, including selecting the semantic class from a plurality of pre-defined semantic classes; identifying an obstacle cost function that corresponds to the semantic class of the particular obstacle, wherein the obstacle cost function defines a cost of traveling relative to a given obstacle within the semantic class of the particular obstacle, wherein the cost varies based at least on (i) a position of the autonomous robot relative to the given obstacle and (ii) a speed of the autonomous robot; and directing the autonomous robot to travel relative to the particular obstacle using the cost defined by the obstacle cost function.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666